DICKINSON, District Judge.
[1] The fact is the petitioner, when he filed his declaration of intention, was the subject of the King of Roumania. The declaration as it appears of record refers to him as a subject of the Czar of all the Russias. The applicant asks leave to amend his declaration, so as to conform to the fact. The Bureau of Naturalization opposes the application on the ground of want of authority in the court. This is based upon the distinction that a declaration of intention is no part of the record of the court. The declaration, it is true, is made before and filed with the clerk of the court. He is, however, merely the person designated, and his official title is descriptive only. He receives the paper as the person designated to receive it, and not as the clerk of the court.
[2] The view urged has support in the rulings of a number of the District Courts. The opposite view presents the practical aspect of an error which should be corrected, and the convenient tribunal to make the correction is the court. This view also has support in the rulings of a number of the District Courts, among which is the court of this district. In the absence of a ruling by an appellate court, we regard the ruling made by this court as binding upon us, and allow the amendment, and an exception to the United States.

<©s»For other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes